This action was brought originally by John Marvin in the Cuyahoga Common Pleas against the Cleveland Railwawy Company and L. C. Quade for damages resulting from personal injuries by reason of the alleged negligence of the defendants.
It appears that Marvin after requesting the conductor of the street car to notify him when a certain stop was reached asked the conductor if he had not reached his intended destination and thereupon, as the car had passed the stop desired, the conductor opened the door of the car while the car was moving in order to allow Marvin to alight. Marvin upon stepping from the car was injured by being struck by an automobile driven by the defendant Quade.
The judgment of the Common Pleas in favor of Marvin against the Railway Company but not against Quade was affirmed by the Court of Appeals on the ground that even though Marvin had committed negligence per se in alighting from the car contrary to a city ordinance that it was still a question of fact for the jury to determine whether such negligence was the proximate cause of the injury.
The Company in the Supreme Court contends: that the court should have directed a verdict in its favor.